Citation Nr: 1523988	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2009, and August 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  These decisions continued evaluations of 10 percent each for patellofemoral syndrome of the left and right knees.  The August 2010 rating decision denied entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

In certifying this case to the Board, the RO indicated the appeal stemmed from the August 2010 rating decision.  However, the July 2009 rating decision found that additional evidence had been received following the October 2008 rating decision.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014);  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives any objections regarding the timely filing of an appeal when it treats an issue as being on appeal).  Accordingly, the October 2008 rating decision did not become final.  

Following the July 2009 rating decision, in February 2010, the Veteran indicated that his knees had worsened, and the RO interpreted this statement as a new claim.  However, the Veteran was afforded a new VA examination in June 2010, and the examination report was associated with the claims file.  The Board finds that this constituted new and material evidence, submitted prior to the expiration of the one-year appellate period for the July 2009 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 2009 rating decision did not become final, and the Veteran's claim as decided in the October 2008 rating decision remains before the Board.

The Board notes that the Veteran did not raise the issue of entitlement to TDIU in his August 2008 claim for an increased rating, and this issue was not adjudicated prior to the August 2010 rating decision.  However, a request for TDIU constitutes an attempt to obtain an appropriate rating for a disability, rather than a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, the claim of entitlement to TDIU is before the Board for the entirety of the period on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary.

In his February 2011 notice of disagreement, as well as his July 2013 substantive appeal to the Board, the Veteran alleged that his bilateral knee conditions had worsened.  In particular, the Veteran alleged that he now experiences weakness, and his knees give out, give way, and lock; bending is sufficiently difficult that the Veteran experiences difficulty in washing his feet.  The Veteran sometimes requires assistance in rising from a seated position, and can only descend stairs one at a time.

At his most recent VA examination, in June 2010, the Veteran reported experiencing weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain in both knees.  The Veteran denied experiencing subluxation or dislocation, and no signs of weakness, instability, subluxation, dislocation, or locking were observed on examination.  The Veteran reported difficulty with weight bearing activities and standing or walking for prolonged periods, but stated that he was able to perform daily hygiene activities, dress himself, and climb stairs.

The Veteran now endorses limitations in his daily hygiene and stair use that he denied at his most recent VA examination.  Further, the Veteran reports worsening symptoms of weakness, locking, and giving out, which were not observed at the June 2010 VA examination.  The Board also considers it significant, in light of the Veteran's most recently reported symptoms, that subluxation and dislocation were neither reported nor observed at the June 2010 VA examination.  Accordingly, an additional VA examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board notes that the most recent VA medical treatment records available were uploaded to Virtual VA in May 2012.  On remand, updated VA treatment records should be obtained, as well as any pertinent non-VA records.

As the issues of increased evaluation for the Veteran's knee conditions are inextricably intertwined with the issue of entitlement to a TDIU, adjudication of the TDIU claim must be deferred pending the outcome of the increased evaluation issues.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

Further, the Veteran was sent a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2010.  The Veteran has not submitted a completed VA Form 21-8940, and the existing evidence of record creates ambiguity regarding the duration of the Veteran's period or periods of unemployment during the period on appeal.  At his VA examination of June 2010, the Veteran reported that he had last been employed in March 2008.  A VA treatment note of January 2012 indicated the Veteran was working full-time as a manager-in-training for a major retail store, while a March 2012 treatment note indicated the Veteran had moved and was again looking for work.  The Veteran's August 2013 substantive appeal to the Board indicated that his knee impairments limit his ability to "maintain employment" and "do my job," but did not indicate whether the Veteran was currently employed or unemployed.  

In the January 2012 VA treatment note, the Veteran stated that he had quit work three years previously due to psychiatric symptoms.  (The Veteran is not service-connected for any psychiatric disorder.)
In order to clarify the occupational record, the Veteran should be afforded another opportunity on remand to complete a VA Form 21-8940.  The Veteran is reminded that it is his responsibility to cooperate in the development of the case.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is urged to timely submit such evidence (including a complete occupational history) as he wishes VA to evaluate in adjudicating his claims, and to clearly identify any additional evidence that he wishes VA to obtain on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to complete and return the VA Form 21-8940. 

2.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected patellofemoral syndrome of the left and right knees.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System from May 2012 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected patellofemoral syndrome of the left and right knees.  

The examiner should comment on the severity of the Veteran's service-connected patellofemoral syndrome of the left and right knees, and report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of both knees in degrees, and discuss the presence of objective evidence of pain, excess fatigability, incoordination, and weakness.  Objective evidence or history of instability, subluxation, or dislocation should be discussed.  The examiner should also discuss any additional disability due to these factors.

The examiner should comment on the functional limitations stemming from the Veteran's service-connected knee disabilities and explain how they impact the Veteran's ability to work.

The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

4.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


